1

2
                                UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                 ***
5

6    TRAVIS BOWLES,                                    Case No. 3:18-cv-00272-MMD-WGC

7                                       Petitioner,                   ORDER
            v.
8
     ISIDRO BACA, et al.,
9
                                    Respondents.
10

11   I.     INTRODUCTION

12          This pro se habeas petition filed under 28 U.S.C. § 2254 comes before the Court

13   on Respondents’ motion to dismiss. (ECF No. 13.) Petitioner challenges his state court

14   judgment of conviction, following a jury trial, of six counts of lewdness with a child under

15   the age of fourteen. (Exhibit (“Ex.”) 59.) 1 Respondents argue the petition is partially

16   unexhausted, procedurally defaulted, and non-cognizable. (ECF No. 13.) Petitioner has

17   not opposed, and the time for doing so has expired.

18   II.    DISCUSSION

19          A.      Exhaustion

20          Under 28 U.S.C. § 2254(b)(1)(A), a habeas petitioner must first exhaust state court

21   remedies on a claim before presenting that claim to the federal courts. To satisfy this

22   exhaustion requirement, the claim must have been fairly presented to the state courts

23   completely—to the highest state court level of review available. See e.g., Peterson v.

24   Lampert, 319 F.3d 1153, 1156 (9th Cir. 2003) (en banc); Vang v. Nevada, 329 F.3d 1069,

25   1075 (9th Cir. 2003). In the state courts, the petitioner must refer to the specific federal

26   constitutional guarantee and must also state the facts that entitle the petitioner to relief

27   ///
28          1The   Court refers to the exhibits filed at ECF Nos. 14–18.
1    on the federal constitutional claim. See e.g., Shumway v. Payne, 223 F.3d 983, 987 (9th

2    Cir. 2000). That is, fair presentation requires that the petitioner present the state courts

3    with both the operative facts and the federal legal theory upon which the claim is based.

4    See e.g., Castillo v. McFadden, 399 F.3d 993, 999 (9th Cir. 2005). The exhaustion

5    requirement ensures that the state courts, as a matter of federal-state comity, will have

6    the first opportunity to pass upon and correct alleged violations of federal constitutional

7    guarantees. See, e.g., Coleman v. Thompson, 501 U.S. 722, 731 (1991).

8           Respondents argue that Ground 7, in part, Ground 8, and Ground 9 of the petition

9    are unexhausted. (ECF No. 13 at 5-7.) The Court will address each ground in turn.

10                 1. Ground 7

11          In Ground 7, Petitioner alleges ineffective assistance of counsel. (ECF No. 4 at

12   15.) Ground 7(1) 2 asserts that Public Defender Nickel, who had a conflict of interest,

13   improperly represented Petitioner for three months before moving to withdraw. Ground

14   7(2) asserts that Nickel was ineffective for failing to challenge two continuances of the

15   preliminary hearing without Petitioner’s consent, and that this also violated his speedy

16   trial rights. Ground 7(3) asserts that Nickel was ineffective for failing to challenge the

17   Affidavit of Probable Cause and the five criminal complaints that were submitted, added,

18   changed or replaced without procedural due process. Ground 7(4) asserts that Nickel

19   failed at the preliminary hearing to object to the prosecutor’s leading questions of its own

20   complaining witness. Finally, Ground 7(5) asserts that Nickel was ineffective for failing to

21   cross examine the State’s witness as to prior consistent statements and for failing to

22   demand discovery.

23   ///

24   ///

25   ///

26   ///
            2Respondents  refer to the sub-parts of Ground 7 as 7(a) through 7(e). However,
27
     Petitioner has provided his own numbering, (1) through (5), so the Court references
28   Ground 7’s subparts using Petitioner’s designations in the petition.
                                                2
1           Save for Ground 7(1), which is exhausted, the remainder of Ground 7 has never

2    been presented to, nor actually decided by, the state’s highest courts. (See Exs. 75, 81,

3    83, 161, 167, 169.) Grounds 7(2) through 7(5) are therefore unexhausted.

4                   2. Ground 8

5           In Ground 8, Petitioner asserts that appellate counsel was ineffective for failing to

6    raise numerous instances of prosecutorial misconduct and vindictiveness, but he does

7    not elaborate on what those instances were. The remainder of Ground 8 complains of the

8    state court’s handling of this claim during postconviction proceedings. (ECF No. 4 at 17.)

9           As will be discussed infra, the latter part of Ground 8 is not a cognizable claim. The

10   remainder of Ground 8 is unexhausted, as it has not ever been presented to or actually

11   decided by the state’s highest courts. (See Exs. 75, 81, 83, 161, 167, 169.)

12                  3. Ground 9

13          In Ground 9, Petitioner asserts that appellate counsel was ineffective for not

14   arguing that the district court failed to confirm it had jurisdiction over the petitioner, violated

15   his due process rights, and allowed leading questions of the two minor complaining

16   witnesses during the preliminary hearing. (ECF No. 4 at 19.) None of these claims has

17   been presented to, or actually decided by, the state’s highest courts. (See Exs. 75, 81,

18   83, 161, 167, 169.) Ground 9 is therefore unexhausted.

19          B.      PROCEDURAL DEFAULT

20          Respondents argue that Ground 4 is procedurally defaulted. (ECF No. 13 at 8.)

21   Ground 4 asserts counsel was ineffective for failing to argue that the criminal statute under

22   which Petitioner was convicted was unconstitutional as applied. (ECF No. 4 at 9.)

23   Respondents, apparently interpreting Ground 4 as asserting only the underlying

24   substantive claim, argue that Ground 4 is procedurally defaulted because the Nevada

25   Court of Appeals found the substantive claim procedurally barred.

26          A federal court cannot review a claim “if the Nevada Supreme Court denied relief

27   on the basis of ‘independent and adequate state procedural grounds.’” Koerner v. Grigas,

28   ///
                                                     3
1    328 F.3d 1039, 1046 (9th Cir. 2003) (citation omitted). In Coleman v. Thompson, the

2    Supreme Court held that a state prisoner who fails to comply with the state’s procedural

3    requirements in presenting his claims is barred from obtaining a writ of habeas corpus in

4    federal court by the adequate and independent state ground doctrine. See 501 U.S. 722,

5    731-32 (1991). A state procedural bar is “adequate” if it is “clear, consistently applied, and

6    well-established at the time of the petitioner's purported default.” Calderon v. United

7    States District Court (Bean), 96 F.3d 1126, 1129 (9th Cir. 1996). A state procedural bar

8    is “independent” if the state court “explicitly invokes the procedural rule as a separate

9    basis for its decision.” Yang v. Nevada, 329 F.3d 1069, 1074 (9th Cir. 2003). A state

10   court’s decision is not “independent” if the application of the state’s default rule depends

11   on the consideration of federal law. See Park v. California, 202 F.3d 1146, 1152 (9th Cir.

12   2000).

13            Respondents are correct that the Nevada Court of Appeals found the substantive

14   as-applied claim procedurally barred pursuant to Nev. Rev. Stat. § 34.810(1)(b), as it

15   could have been, but was not, raised on direct appeal. (Ex. 169 at 5.) The Ninth Circuit

16   has held that application of this bar is an independent and adequate state ground for

17   procedural default. See Vang v. Nevada, 329 F.3d 1069, 1074 (9th Cir. 2003). Thus, the

18   substantive aspect of Ground 4—to the extent it is asserted—is procedurally defaulted.

19            Where such a procedural default constitutes an adequate and independent state

20   ground for denial of habeas corpus, the default may be excused only if “a constitutional

21   violation has probably resulted in the conviction of one who is actually innocent,” or if the

22   prisoner demonstrates cause for the default and prejudice resulting from it. See Murray

23   v. Carrier, 477 U.S. 478, 496 (1986).

24            To demonstrate cause for a procedural default, the petitioner must “show that

25   some objective factor external to the defense impeded” his efforts to comply with the state

26   procedural rule. See Murray, 477 U.S. at 488. For cause to exist, the external impediment

27   must have prevented the petitioner from raising the claim. See McCleskey v. Zant, 499

28   ///
                                                   4
1    U.S. 467, 497 (1991). With respect to the prejudice prong, the petitioner bears “the burden

2    of showing not merely that the errors [complained of] constituted a possibility of prejudice,

3    but that they worked to his actual and substantial disadvantage, infecting his entire

4    [proceeding] with errors of constitutional dimension.” White v. Lewis, 874 F.2d 599, 603

5    (9th Cir. 1989) (citing United States v. Frady, 456 U.S. 152, 170 (1982)).

6           Petitioner has failed to argue, much less establish, cause and prejudice to excuse

7    the procedural default of the substantive aspect of Ground 4. The motion to dismiss

8    Ground 4 to the extent it asserts the substantive as-applied claim will therefore be

9    granted. The procedural default does not, at this juncture at least, extend to all of Ground

10   4. As noted, Ground 4 is primarily an ineffective assistance of counsel claim. That claim

11   has never been presented to the state’s highest courts and is therefore unexhausted.

12   Accordingly, Ground 4 is procedurally defaulted to the extent it asserts a substantive as-

13   applied constitutional claim and unexhausted to the extent it asserts an ineffective

14   assistance of counsel claim.

15          C.     COGNIZABLE CLAIMS

16          In the latter part of Ground 5, which Respondents designate as 5B, Petitioner

17   asserts that the state district court violated his Fifth Amendment due process rights by not

18   conducting an evidentiary hearing on his claim that counsel was ineffective for failing to

19   challenge the language of the charging documents and jury instructions. (ECF No. 4 at

20   11.) In part of Ground 6, which Respondents designate as 6B, Petitioner asserts that the

21   district court failed to conduct an evidentiary hearing on his postconviction claim that

22   counsel was ineffective for failing to file a motion to suppress. (ECF No. 4 at 13.)

23   Respondents correctly argue that these claims are not cognizable on federal habeas

24   review. See Franzen v. Brinkman, 877 F.2d 26, 26 (9th Cir. 1989) (“[E]rrors in the state

25   post-conviction review process [are] not addressable through habeas corpus

26   proceedings.”). The motion to dismiss Grounds 5 and 6 in part, to the extent they assert

27   the above claims based on state postconviction proceedings, will therefore be granted.

28   ///
                                                  5
1           Ground 8 also asserts, in part, a similar claim based on the trial court’s handling of

2    the postconviction petition. To this extent, Ground 8 is not cognizable, and will also be

3    dismissed.

4    III.   OPTIONS ON A MIXED PETITION

5           A federal court may not entertain a habeas petition unless the petitioner has

6    exhausted all available and adequate state court remedies for all claims in the petition.

7    See Rose v. Lundy, 455 U.S. 509, 510 (1982). A “mixed petition” containing both

8    exhausted and unexhausted claims is subject to dismissal. Id. Because Petitioner’s

9    petition is mixed, he has three options:

10          1. File a motion to dismiss seeking partial dismissal of only the unexhausted

11   claims;

12          2. File a motion to dismiss the entire petition without prejudice in order to return to

13   state court to exhaust the unexhausted claims; and/or

14          3. File a motion for other appropriate relief, such as a motion for a stay and

15   abeyance asking this Court to hold his exhausted claims in abeyance while he returns to

16   state court to exhaust the unexhausted claims.

17   IV.    CONCLUSION

18          It is therefore ordered that Respondents’ motion to dismiss (ECF No. 13) is granted

19   in part and denied in part as follows:

20          1.     Grounds 4, in part, 7(2), 7(3), 7(4), 7(5), 8 and 9 are unexhausted;

21          2.     Ground 4 is dismissed with prejudice, in part, to the extent it asserts a

22   substantive constitutional as-applied claim as procedurally defaulted; and

23          3.     Grounds 5, 6 and 8 are dismissed with prejudice to the extent they assert

24   claims based on errors in the state postconviction process.

25          It is further ordered that, within 30 days of the date of entry of this order, Petitioner

26   must file either: (1) a motion to dismiss the unexhausted claims without prejudice; (2) a

27   motion to dismiss the entire petition without prejudice so that he may return to state court

28    ///
                                                    6
1    to exhaust his unexhausted claims; or (3) a motion for other appropriate relief, including

2    a motion to stay and abey his exhausted claims while he returns to state court to exhaust

3    his unexhausted claims. Failure to timely comply with this order will result in the dismissal

4    of this mixed petition without prejudice, and without further advance notice.

5           DATED THIS 16th day of May 2019.
6

7                                                      MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  7
